United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-2244
                                ___________

Mary Amerson; Michael Alex Hayes,       *
                                        *
             Appellants,                *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
State of Iowa; Polk County, IA; City of * Southern District of Iowa.
Des Moines, IA; City of Windsor         *
Heights, Iowa; Des Moines               *     [UNPUBLISHED]
Independent Community School            *
District; Heartland Area Education      *
Agency; Youth Homes of Mid              *
America; M. Katherine Miller;           *
Fifth Judicial District of Iowa;        *
Broadlawns Medical Center; Child        *
Psychiatry Associates; Kent Kunze;      *
Iowa Department of Education;           *
Department of Human Services;           *
Iowa Department of Inspections          *
Appeals; Legal Services Corporation     *
of Iowa; Jean Davis,                    *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: May 2, 2006
                              Filed: August 2, 2006
                               ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________
PER CURIAM.

       Mary Amerson and Michael Alex Hayes appeal the district court’s1 order
dismissing, as failing to state a claim or as res-judicata barred, their civil rights action
concerning defendants’ handling of matters related to school, custody, and parental
rights. Following careful review, we affirm the judgment of the district court for the
reasons discussed in the court’s order. See 8th Cir. R. 47B.
                         ______________________________




       1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.

                                            -2-